Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
       Claims 1-20 are pending and have been examined.
Priority
Acknowledgment is made of applicant's claim for domestic benefit based on parent application 16498184 filed on 09/26/2019 which claims foreign benefit based on JP2017-074808 filed on 04/04/2017.
Claim Rejections - 35 USC § 102
       The following is a quotation of 35 U.S.C. 102(a)(2):
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
 
Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-2, 9-12, 14-17, 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saito et al. (US 20180323231 A1 – hereinafter Saito with the same content of with the same content of WO2017126024A1 published on 2017-07-27, with claimed priority of JP2016051393W, dated 2016-01-19). 
Regarding Claim 1, Saito teaches a light detecting device (see the entire document; annotated Fig. 7 in view of Fig. 1 ([0106]); specifically, [0009]-[0107], and as cited below), comprising:

    PNG
    media_image1.png
    485
    571
    media_image1.png
    Greyscale

Saito – Fig. 7
a first substrate (101; annotated Fig. 7; [0107] – “the first substrate 100 in the solid-state imaging device 10 shown in FIG. 1 is changed to a first substrate 101”) including: 
a first semiconductor substrate (112 – [0107] – “the layer 110 of the first substrate 100 is changed to a layer 112”; [0031] – “a layer 110 (a semiconductor layer)”); 
a photodiode (111_1 – [0033] – “a plurality of photoelectric conversion elements 111 (photodiodes)”); 
a first circuit (transistor 131 – [0069] – “The pixel has the photoelectric conversion element 111, a transfer transistor 131, a floating diffusion 132, a reset transistor 133”); 
a first multi-layered wiring layer (124 – [0107] – “the layer 120 of the first substrate 100 is changed to a layer 124”; 120 – [0035] – “The layer 120 has a plurality of wirings 121” – that is multi-layered) on the first semiconductor substrate (112); and 
a first electrode ([0108] – “The exposed wiring 121 serves as a pad which is an electrode electrically connected to an external package”); 

a second substrate (200 – [0029] – “a second substrate 200”) including: 
a second semiconductor substrate (220 – [0039] – “a layer 220 (a semiconductor layer)”); 
a second circuit ([0009] – “the second substrate has a first memory circuit, a processing circuit, and a scanning circuit” – this is also shown in Fig. 3); 
a second multi-layered wiring layer (210 – [0039] – “The second substrate 200 has a layer 210 (a wiring layer)”; [0040] – “The layer 210 has a plurality of wirings 211” – that is multi-layered) on the second semiconductor substrate (220); and 
a second electrode (403 – [0052] – “pads 403”); 

a third substrate (300 – [0029] – “a third substrate 300”) including: 
a third semiconductor substrate (320 – [0046] - “a layer 320 (a semiconductor layer)”); 
a third circuit ([0009] – “The third substrate has a second memory circuit”); and 
a third multi-layered wiring layer (310 – [0047 - “The layer 310 has a plurality of wirings 311” – that is multi-layered) on the third semiconductor substrate (320), 
wherein 
the first substrate (101) is on the second substrate (200), and 
the second substrate (200) is on the third substrate (300); 
a first coupling structure (First Coupling) configured to electrically couple the first circuit of the first substrate (transistor 131) to the second circuit of the second substrate (a first memory circuit, a processing circuit, and a scanning circuit – that is, the First Coupling connects 111_1 (PD) to 200 through 121, 402, 403 shown in Fig. 7), wherein 
the first coupling structure (First Coupling) includes the first electrode (The exposed wiring 121) bonded to the second electrode (403 – that is 121 is connected to 403); and 
a second coupling structure (Second Coupling) including a first via ({122, 121, 401, 211, 222, 221_2} – [0035] – “a plurality of vias 122” – see Fig. 1) in a first region, wherein the first region includes the photodiode (region around 111_2), the first via  ({122, 121, 401, 211, 222, 221_2}) penetrates the second semiconductor substrate (221_2 which is part of the first via penetrates 220), and 
the first via ({122, 121, 401, 211, 222, 221_2}) is connected to a first wiring line (211) of the second multi-layered wiring layer (210) and the second electrode (403 – shown in annotated Fig. 7).  
Regarding Claim 2, Saito teaches the light detecting device according to claim 1, wherein the first via ({122, 121, 401, 211, 222, 221_2}) does not penetrate the first semiconductor substrate (112 – see the annotated Fig. 7). 
Regarding Claim 9, Saito teaches the light detecting device according to claim 1, wherein the first via ({122, 121, 401, 211, 222, 221_2}) is configured to electrically couple the second semiconductor substrate (220) to the third substrate (300 – that is, via 221_2 which is part of the first via).  
Regarding Claim 10, Saito teaches the light detecting device according to claim 1, wherein the first via ({122, 121, 401, 211, 222, 221_2}) is configured to electrically couple the second circuit (the second substrate has a first memory circuit, a processing circuit, and a scanning circuit) to the third circuit (“The third substrate has a second memory circuit” – since the first connects the first substrate, the second substrate and the third substrate as shown in the annotated Fig. 7).  
Regarding Claim 11, Saito teaches the light detecting device according to claim 1, wherein the first via ({122, 121, 401, 211, 222, 221_2}) is configured to electrically couple the first semiconductor substrate (112) to the third semiconductor substrate (300 - since the first connects the first substrate, the second substrate and the third substrate as shown in the annotated Fig. 7).  
Regarding Claim 12, Saito teaches the light detecting device according to claim 1, wherein the first via ({122, 121, 401, 211, 222, 221_2}) is configured to electrically couple the first circuit (transistor 131) to the third circuit (The third substrate has a second memory circuit - since the first connects the first substrate, the second substrate and the third substrate as shown in the annotated Fig. 7).  
Regarding Claim 14, Saito teaches the light detecting device according to claim 1, wherein the first substrate (101) is electrically coupled to the third substrate (300) via the first coupling structure (First Coupling couples 101 to 300 via 401 and 221 on the left of annotated Fig. 7) and the second coupling structure (Second Coupling couples 101 to 300 via 401 and 221_2 on the right of annotated Fig. 7).  
Regarding Claim 15, Saito teaches the light detecting device according to claim 1, further comprising a pad (The exposed wiring 121) in the first substrate (101), wherein the pad is configured to exchange a signal with outside of the light detecting device ([0108] – “The exposed wiring 121 serves as a pad which is an electrode electrically connected to an external package”).  
Regarding Claim 16, Saito teaches the light detecting device according to claim 15, wherein the pad (The exposed wiring 121) is electrically connected to a wiring line in the first multi-layered wiring layer (the 121 above The exposed wiring 121) through a conductive material (Since 121 is a wiring (metal) and 122 is a via (metal)).
Regarding Claim 17, Saito teaches the light detecting device according to claim 15, wherein the pad (The exposed wiring 121) is electrically connected to a second wiring line (211) in the second multi-layered wiring layer (210) through a conductive material (since 211 is a wiring [0040], 210 is also a wiring layer [0039]).  
Regarding Claim 19, Saito teaches the light detecting device according to claim 1, wherein the first coupling structure (First Coupling) includes an insulating film (Annotated Fig. 7 shows the First Coupling is surrounded by insulating film 123 – see [0035]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Saito.
Regarding Claim 18, Saito teaches claim 1 from which claim 18 depends.
But, Saito does not expressly disclose wherein the first via is configured to electrically couple a power supply line in the second multi-layered wiring layer to a power supply line in the first multi-layered wiring layer.
However, it is well known in the art to connect power supply to different circuit structures in different blocks of an integrated circuit as is also taught by Saito ([0071] – “A drain of the reset transistor 133 is connected to a power source that supplies a power supply voltage VDD. A”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the connected to circuit elements to power supply as taught by Saito.
An ordinary artisan would have been motivated to integrate Saito structure in the manner set forth above for, at least, this integration will provide the obvious benefit of supply power to circuit element to make them functional as is widely known in the art.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Komai et al. (US 20160284753 A1 – hereinafter Komai).
Regarding Claim 3, Saito teaches claim 1 from which claim 3 depends.
But, while Saito teaches via 122 is formed of a metal such as aluminum (Al) and copper (Cu) (Saito – [0036]), Saito does not expressly disclose wherein the first via includes tungsten (W).
	However, it is well known in the art to form a conducting via of tungsten (W) as is also taught by Komai (Komai – [0338] – “The plurality of wiring layers 83 are formed of, for example, copper (Cu), aluminum (Al), or tungsten (W)”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of wherein the first via includes tungsten (W) as taught by Komai into Saito.
An ordinary artisan would have been motivated to integrate Komai structure into Saito structure in the manner set forth above for, at least, this integration will provide the obvious benefit of superior conductivity of tungsten and its wide availability.
Allowable Subject Matter
       Claims 4-8, 13, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner’s Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
Regarding claim 4: further comprising: a third coupling structure including a second via in a peripheral region surrounds the first region, wherein the second via penetrates the second semiconductor substrate, and the second via is connected to a second wiring line of the second multi- layered wiring layer and a wiring line of the third multi-layered wiring layer.
Claims 5-8, 20 depend from claim 4.
Regarding claim 13: wherein the first via is electrically coupled to the first coupling structure.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898